Citation Nr: 1022390	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-35 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988 and from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for schizophrenia.

In August 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional evidentiary development.  Unfortunately, since all 
requested development has not been accomplished, the case is 
remanded again to the RO, via the AMC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran has a current diagnosis of schizophrenia which he 
believed had its onset within one year of his separation from 
his second period of active duty in May 1993.  Since 
schizophrenia is a psychosis, service connection may be 
presumed if manifested to a degree of 10 percent within a 
year following discharge from service.  38 C.F.R. § 3.307, 
3.309 (2009).

The Veteran did not received any psychiatric treatment either 
in service or within one year of his separation from his 
second period of active service in May 1993.  In fact, the 
record shows that he first received formal psychiatric 
treatment in August 1995, a little more than two years after 
his separation from active service.  However, both the 
Veteran and his mother reported the onset of bizarre 
behavior, hearing voices, and altered patterns of thinking 
within a year of his separation from his second period of 
active service in May 1993.  These lay statement are 
significant because the Veteran and his mother are competent, 
even as a laypersons, to attest to factual matters of which 
they have first-hand knowledge - e.g., experiencing and 
witnessing bizarre behavior consistent with a psychosis 
within one year of service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that lay 
evidence is one type of evidence that must be considered, and 
that competent lay evidence can be sufficient in and of 
itself).  

As a result, the Board remanded the case in August 2009 with 
instructions that the Veteran be afforded a VA examination to 
determine whether his schizophrenia had its onset either in 
service or within one year of his separation from service in 
May 1993.  In offering this opinion, the Board specifically 
requested that the examiner acknowledge and comment on the 
Veteran's "report of a continuity of psychiatric symptoms 
since service, and whether the symptoms, as described by the 
Veteran, that manifested in the first year after his 
separation from his second period of service, are consistent 
with a psychosis, including, but not to exclude, 
schizophrenia."  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the service 
medical records to provide a negative opinion).

That examination was conducted in November 2009.  After 
apparently reviewing the claims file and conducting a mental 
status examination, the examiner determined that the 
Veteran's schizophrenia is less likely as not (less than 
50/50 probability) caused by or a result of service.  In 
providing this opinion, the examiner commented that the 
Veteran did not experience thought symptoms until 1994 (which 
the Board notes may be within one year of service), and did 
not seek treatment until 1995.  However, the examiner did not 
address whether a psychosis became manifest to a compensable 
degree within one year of his separation from active service 
in May 1993.  Therefore, additional medical comment is 
required before the Board can adjudicate this claim.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms 
of the remand).



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall refer the claims 
file to the VA examiner who examined the 
Veteran in November 2009 for an addendum 
to the examination report.  Based on a 
review of the claims file, the examiner 
should state whether it is at least as 
likely as not that the Veteran's 
schizophrenia became manifest to a 
compensable degree within one year of his 
separation from his second period of 
active duty in May 1993.  

In offering this opinion, the examiner 
should specifically acknowledge and 
comment on the Veteran's report of a 
continuity of psychiatric symptoms since 
service, and whether the symptoms, as 
described by the Veteran, that manifested 
in the first year after his separation 
from his second period of service, are 
consistent with a psychosis.  If a 
psychosis was present within one year of 
his separation from active service (i.e., 
prior to May 1994), the examiner should 
determine whether such symptoms resulted 
at the very least in mild impairment of 
social and industrial adaptability or 
required continuous medication, as 
required for a compensable rating under 
the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130 (1994, 
2009).

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide further comment, then 
have someone else equally qualified to 
make this necessary determination 
comment.  And if this latter situation 
arises, this may necessitate having the 
Veteran reexamined, but this is left to 
the AMC's/RO's discretion.   Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


